UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 20-1570


MOBASHERA B. AHMED,

                    Debtor - Appellant,

LASKER M. AHMED, non-filing co-debtor,

                    Appellant,

      and

NANCY SPENCER GRIGSBY,

                    Trustee,

             v.

NEWREZ LLC, d/b/a Shellpoint Mortgage Servicing, as servicer for The Bank of
New York Mellon f/k/a The Bank of New York as trustee for the Certificate holders
of CWABS, Inc., Asset Backed Certificate,

                    Creditor - Appellee.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:19-cv-02534-TDC)


Submitted: January 27, 2021                                  Decided: February 4, 2021


Before AGEE, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Kos N. Johns, Rockville, Maryland, for Appellants. Gregory C. Mullen, ALBA LAW
GROUP P.A., Hunt Valley, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Mobashera Ahmed appeals from the district court’s order affirming the bankruptcy

court’s order granting NewRez LLC’s motion to lift the automatic stay in Ahmed’s

bankruptcy proceeding and impose an equitable servitude. We have reviewed the record

as well as the parties’ briefs and we find no reversible error. Accordingly, we affirm for

the reasons stated by the district court. Ahmed v. NewRez LLC, No. 8:19-cv-02534-TDC

(D. Md. Apr. 17, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3